DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities: 
Claim 5 recites the limitation of “a distance between the first surface and the second surface is decreased toward the rim portion” (pg. 2, lines 11-12). For clarity, the examiner recommends “is decreased” be changed to “decreasing.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation of “a densely woven portion which has dense weaving density” (pg. 2, lines 22-23). The term “dense” in Claim 8 is a relative term which renders the claim indefinite. The term “dense” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification filed 06/28/2019 (2/3) discloses the following relationship regarding the densely woven portion: “densely woven portion > second surface > opening hole portion” (pg. 15, paragraph 3).  Despite the disclosure in Specification filed 06/28/2019 (2/3), the examiner concludes that the term “dense” in Claim 8 a relative term remains indefinite. Furthermore, the examiner shall interpret any woven portion as having a “dense weaving density,” whereas an opening hole, nonwoven portion lacking a “dense weaving density.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spain (U.S. Patent 8,281,450 B2) in view of Winner (U.S. Publication 2016/0305050 A1), and in further view of Lee Yong Jun (Foreign Patent KR101717957 B1, Espacenet Machine Translation provided). 
Re Claim 1, Spain teaches a cosmetic product (100) (see Reproduced Fig. 1 below) comprising:
a fabric (taught as cloth, Col. 2, lines 17-18) which has a first surface (110) and a second surface (120) so as to be impregnated with cosmetic material (examiner notes that Spain teaches a pad 130, within the first and second surfaces, that is impregnated with cosmetic material, e.g. powder, Col. 1, lines 57-59), 
wherein the fabric has a vertically layered structure (see Reproduced Fig. 2 below) including:
a first surface region (indicated in Reproduced Figs. 1 and 2) having a first pattern (the examiner notes that the first pattern is represented as a porous portion as illustrated in Reproduced Fig. 1 and disclosed in Col. 1, lines 61-63); 

    PNG
    media_image1.png
    603
    933
    media_image1.png
    Greyscale
a second surface region (indicated in Reproduced Figs. 1 and 2) having a second pattern (examiner notes that the second pattern is indicated in Reproduced Fig. 1, and is represented as a porous portion, Col. 2, lines 2-4).










Reproduced Fig. 1


    PNG
    media_image2.png
    392
    888
    media_image2.png
    Greyscale

Reproduced Fig. 2
Spain teaches the fabric has a pillar region or pad (103) which connects the first and second surface regions (the pad touches therefore connects these surface regions (110, 120)). Spain discloses that the pad (103) is impregnated with composition (col. 1; ln. 59-60) and is made from absorbent material such as a sponge or any other appropriate material (emphasis added) (col. 2; ln. 25). However, Spain is silent the pillar region being formed by z-yarns and Spain is also silent to the cosmetic product also including  a cosmetic material container main body.
	Winner teaches three-dimensional woven textiles with filling/impregnated materials in the field of three-dimensional fabric (refer to Reproduced Fig. 3 below).  As shown in Reproduced Fig. 3 below, Winner teaches a three-dimensional fabric with a vertically layered structure including a pillar region by Z-yarns that span from top to bottom of the fabric ([0011]). In addition, Winner teaches three-dimensional woven, shaped structures can be adapted to be filled, which include but are not limited to liquids, composite materials ([0066]). Additionally, Winner discloses the advantages of three-dimensional woven structures, which include providing the ability to stack different layers ([0015]), to form hollow and/or expandable woven textiles ([0047]), and increased strength of the woven textile ([0047]).

    PNG
    media_image3.png
    381
    635
    media_image3.png
    Greyscale

Reproduced Fig. 3
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the pad of Spain with a three-dimensional woven fabric with z-yarns as taught by Winner in order to provide more flexibility and strength to the cosmetic product to be impregnated with cosmetic material and since Spain teaches that any appropriate material can be used to construct the pad. The pad being made from three-dimensional woven fabric would result in the z-yarns connecting or contacting/spanning the first and second surface regions taught by Spain. 
However, Spain and Winner are silent of a cosmetic material container main body and a cosmetic material being liquid.
Lee Yong Jun teaches cosmetic material containers comprising puff with liquid cosmetic material in the same field of cosmetic products. Lee Yong Jun teaches a cosmetic material container main body (taught as case body 210), which is configured to be detachably coupled to a refill container ([0012]) containing a puff impregnated with liquid cosmetic material. Moreover, Lee Young discloses a cosmetic case including a cosmetic puff with liquid cosmetic composition built into the puff in order to provide a compact sized and practical cosmetic case ([0015]). 
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to detachably mount the three-dimensional woven fabric cosmetic product of Spain and Winner to a cosmetic material container as taught by Lee Yong Jun in order to provide a compact sized, and practical cosmetic carrying case and to prevent said cosmetic product from outside contact and contamination. Additionally, it would have also been obvious to substitute the powder of Spain and Winner with an alternative liquid cosmetic material as taught by Lee Yong Jun to allow users of liquid cosmetic material to carry said liquid cosmetic material without spillage or contamination from the outside environment.
Re Claim 2, Spain teaches a cosmetic product (100) (see Reproduced Fig. 1 above) comprising:
a fabric (taught as cloth, Col. 2, lines 17-18) which has a first surface (110) and a second surface (120) so as to be impregnated with cosmetic material (examiner notes that Spain teaches a pad 130, within the first and second surfaces, that is impregnated with cosmetic material, e.g. powder, Col. 1, lines 57-59), 
wherein the fabric has a vertically layered structure (see Reproduced Fig. 2 above) including:
a first surface region (indicated in Reproduced Figs. 1 and 2) having a first pattern (the examiner notes that the first pattern is represented as a porous portion as illustrated in Reproduced Fig. 1 and disclosed in Col. 1, lines 61-63); 
a second surface region (indicated in Reproduced Figs. 1 and 2) having a second pattern (examiner notes that the second pattern is indicated in Reproduced Fig. 1, and is represented as a porous portion, Col. 2, lines 2-4), and
a circumference of the impregnation material (130) (shown in Reproduced Fig. 2) has a rim portion (129) (refer to Reproduced Fig. 1) at which the vertically layered structure (refer to Reproduced Fig. 2) is compressed. 
However, Spain is silent of a cosmetic material container main body; and a three-dimensional fabric which is mounted in the container main body, wherein the three-dimensional fabric has a vertically layered structure including: a pillar region which is formed between the first surface region and the second surface region by Z-yarns that connect the first surface region and the second surface region.
Winner teaches three-dimensional woven textiles with filling/impregnated materials in the field of three-dimensional fabric (refer to Reproduced Fig. 3 above).  As shown in Reproduced Fig. 3, Winner teaches a three-dimensional fabric with a vertically layered structure including a pillar region by Z-yarns that span from top to bottom of the fabric ([0011]). In addition, Winner teaches three-dimensional woven, shaped structures can be adapted to be filled, which include but are not limited to liquids, composite materials ([0066]). Additionally, Winner discloses the advantages of three-dimensional woven structures, which include providing the ability to stack different layers ([0015]), to form hollow and/or expandable woven textiles ([0047]), and increased strength of the woven textile ([0047]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the pad of Spain with a three-dimensional woven fabric with z-yarns as taught by Winner in order to provide more flexibility and strength to the cosmetic product to be impregnated with cosmetic material and since Spain teaches that any appropriate material can be used to construct the pad. The pad being made from three-dimensional woven fabric would result in the z-yarns connecting or contacting/spanning the first and second surface regions taught by Spain. 

However, Spain and Winner are silent of a cosmetic material container main body and a cosmetic material being liquid.
Lee Yong Jun teaches cosmetic material containers comprising puff with liquid cosmetic material in the same field of cosmetic products. Lee Yong Jun teaches a cosmetic material container main body (taught as case body 210), which is configured to be detachably coupled to a refill container ([0012]) containing a puff impregnated with liquid cosmetic material. Moreover, Lee Young discloses a cosmetic case including a cosmetic puff with liquid cosmetic composition built into the puff in order to provide a compact sized and practical cosmetic case ([0015]). 
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to detachably mount the three-dimensional woven fabric cosmetic product of Spain and Winner to a cosmetic material container as taught by Lee Yong Jun in order to provide a compact sized, and practical cosmetic carrying case and to prevent said cosmetic product from outside contact and contamination. Additionally, it would have also been obvious to substitute the powder of Spain and Winner with an alternative liquid cosmetic material as taught by Lee Yong Jun to allow users of liquid cosmetic material to carry said liquid cosmetic material without spillage or contamination from the outside environment.
Re Claim 3, the claimed invention of Spain, Winner and Lee Yong Jun is disclosed in the rejection of Claim 2, wherein the first surface (110) or the second surface (120) has a shape convex outward (indicated in Reproduced Fig. 2 above). 
Re Claim 4, the claimed invention of Spain, Winner and Lee Yong Jun is disclosed in the rejection of Claim 3, wherein the first surface (110) or the second surface (120) is a substantially flat surface (as illustrated in Reproduced Fig. 2).
 Re Claim 5, the claimed invention of Spain, Winner and Lee Yong Jun is disclosed in the rejection of Claim 2, wherein the first surface (110) or the second surface (120) has a shape convex outward (indicated in Reproduced Fig. 2 above), and a distance between the first surface (110) and the second surface (120) is decreasing towards the rim portion (129) of the three-dimensional impregnation material (130) (the examiner notes that the decreasing in distance between the first and second surface are illustrated within the concave outward areas indicated in Reproduced Fig. 2). 
Re Claim 6, the claimed invention of Spain, Winner and Lee Yong Jun is disclosed in the rejection of Claim 2, wherein the Z-yarns traverse the pillar region between the first surface region and second surface region (as shown in Reproduced Fig. 3 above), and traversing angles of the Z-yarns range from 0 to 60 degrees (refer to the XYZ axis with the annotated angle reference shown in Reproduced Fig. 3. As shown in Reproduced Fig. 3, the examiner notes that the Z-yarns taught by Winner are traversing at a 0 degrees angle, which is less than 60 degrees and at the minimum value (i.e. 0 degrees) of the recited angle range. Thus, the examiner concludes the range limitation of Claim 6 is anticipated by the prior art). 
Re Claim 7, the claimed invention of Spain, Winner, and Lee Young is disclosed in the rejection of Claim 2, wherein the first pattern (the examiner reiterates that the first pattern is represented as a porous portion as illustrated in Reproduced Fig. 1 and disclosed in Col. 1, lines 61-63) is formed to have weaving density that locally varies (the examiner notes that limitation of locally varying density is illustrated in the first pattern in Reproduced Fig. 1, wherein porous, hole portions (112a) have no woven density, in comparison to the adjacent, surrounding cloth/fabric, with a woven density). 
Re Claim 8, the claimed invention of Spain, Winner, and Lee Young is disclosed in the rejection of Claim 6, wherein the first pattern (shown in Reproduced Fig. 1) includes: a densely woven portion which has a dense weaving density (the examiner notes that the non-porous, cloth/fabric portion with a woven density of the first pattern is interpreted as a densely woven portion having a dense weaving density); and one or more opening hole portions (112a) which are not woven (as shown in Reproduced Fig. 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spain (U.S. Patent 8,281,450 B2) in view of Winner (U.S. Publication 2016/0305050 A1) and in further view of Lee Yong Jun (Foreign Patent KR101717957 B1, Espacenet Machine Translation provided). 
Re Claim 15, Spain teaches a fabric (taught as cloth, Col. 2, lines 17-18) which has a first surface (110) and a second surface (120) so as to be impregnated with cosmetic material (examiner notes that Spain teaches a pad 130, within the first and second surfaces, that is impregnated with cosmetic material, e.g. powder, Col. 1, lines 57-59), 
wherein the fabric has a vertically layered structure (see Reproduced Fig. 2 above) including:
a first surface region (indicated in Reproduced Figs. 1 and 2) having a first pattern (the examiner notes that the first pattern is represented as a porous portion as illustrated in Reproduced Fig. 1 and disclosed in Col. 1, lines 61-63); 
a second surface region (indicated in Reproduced Figs. 1 and 2) having a second pattern (examiner notes that the second pattern is indicated in Reproduced Fig. 1, and is represented as a porous portion, Col. 2, lines 2-4), and
a circumference of the impregnation material (130) (shown in Reproduced Fig. 2) has a rim portion (129) (refer to Reproduced Fig. 1) at which the vertically layered structure (refer to Reproduced Fig. 2) is compressed. 
However, Spain is silent of a three-dimensional fabric, wherein the three-dimensional fabric has a vertically layered structure including: a pillar region which is formed between the first surface region and the second surface region by Z-yarns that connect the first surface region and the second surface region.
	Winner teaches three-dimensional woven textiles with filling/impregnated materials in the field of three-dimensional fabric (refer to Reproduced Fig. 3 above).  As shown in Reproduced Fig. 3, Winner teaches a three-dimensional fabric with a vertically layered structure including a pillar region by Z-yarns that span from top to bottom of the fabric ([0011]). In addition, Winner teaches three-dimensional woven, shaped structures can be adapted to be filled, which include but are not limited to liquids, composite materials ([0066]). Additionally, Winner discloses the advantages of three-dimensional woven structures, which include providing the ability to stack different layers ([0015]), to form hollow and/or expandable woven textiles ([0047]), and increased strength of the woven textile ([0047]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the pad of Spain with a three-dimensional woven fabric with z-yarns as taught by Winner in order to provide more flexibility and strength to the cosmetic product to be impregnated with cosmetic material and since Spain teaches that any appropriate material can be used to construct the pad. The pad being made from three-dimensional woven fabric would result in the z-yarns connecting or contacting/spanning the first and second surface regions taught by Spain. 
However, Spain and Winner are silent of a cosmetic material being liquid.
Lee Yong Jun teaches cosmetic material containers comprising puff with liquid cosmetic material in the same field of cosmetic products. Lee Yong Jun teaches a puff impregnated with liquid cosmetic material. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the powder of Spain and Winner with an alternative liquid cosmetic material as taught by Lee Yong Jun to allow users of liquid cosmetic material to carry said liquid cosmetic material without spillage or contamination from the outside environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772